 AFRO JOBBING & MFG. CORP.19Afro Jobbing&ManufacturingCorporationandInternationalUnion,United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica,UAW, Petitioner.Case 7-RC-9984October 20, 1970DECISION AND DIRECTION OF ELEC-TIONCHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Theodore C. Niforos.Following the hearing, this case was transferred to theNational Labor Relations Board in Washington,D.C., pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended.Thereafter, the Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The record establishes, and we find in accordwith the stipulation of the parties, that the followingunit is appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All production and maintenance employees of theEmployer, including shipping and receiving em-ployees, truckdrivers and plant clerical employees,but excluding office clerical employees, profes-sionalemployees, guards and supervisors asdefined in the Act.Petitioner would include six trainees whose employ-ment is sponsored by a manpower training programestablished pursuant to the Manpower Developmentand Training Act of 1964. The program involved hereis administered by the Petitioner and is designed totrain the hard-core unemployed. Issues have beenraised as to the appropriateness of including thetrainees in the unit on grounds that (1) Petitioner'sfunctions in connection with the overall trainingprogram may have resulted in a disabling conflict ofinterestprecluding representation of the trainee-beneficiaries of the program, or (2) the trainees, whosehourly wage rates are subsidized through Federalfunds,may not possess a sufficient community ofinterestwith other production and maintenanceworkers to warrant their inclusion.The facts show that Petitioner's program is designedto recruit and train the hard-core unemployed asdescribed below: Under contracts with the Depart-ment of Labor, the Petitioner recruits both employersand prospective trainees to participate in the program.Participating employers agree, pursuant to a contractcalled a consortium, to provide a certain number ofopenings that are filled by trainees after beinginterviewed and accepted for training by the Petition-er.However, employers are free to fill vacancies bythemselves recruiting the hard-core unemployed. Inaddition, the employer is not obligated under theconsortium to accept a prospective trainee referred byPetitioner.Once accepted by an employer thePetitioner has no control over the trainee's employ-ment tenure or conditions during training. Thetraining last from 9 months to a year.' Aftercompletion of training it is the expectation of allparticipants that the trainee will continue as apermanent employee with the employer.While in training, the wages of the trainees aresubsidized through funds set aside for the program bytheFederalGovernment. The employer furnishesmonthly reports on trainee complement and workschedules which are then used as a basis of computa-tionby the Federal Government for refundingemployers agreed percentages of salaries paid. ThePetitioner is sole conduit for the channelling of suchdata and disbursements which, to the Employer here,are made at the agreed current rate of $11.90 per 8-hour day per trainee through checks signed by thePetitioner.Considering all the foregoing circumstances, we arenot persuaded that Petitioner's functions under theprogram will result in a disabling conflict of interestwhich precludes it from representing the trainees.2Petitioner's role in referring qualified applicants is in asense a hiring hall function, and its role in forwardingFederal funds is, as indicated, largely mechanical.Accordingly, and as the trainees share the sameworking conditions as other employees and areIThis Employer's contract under the program is referred to as theattitudes. The contract known as OJT, not here involved, provides for on-MA-4. Under it, in addition to the on-the-job training provided by thethe job training only.Employer, the trainees receive 1-day per week classroom instruction from2Cf.Bausch&Lomb Optical Co.,108 NLRB 1555.the Petitioner,which consists of their being taught basic education and job186 NLRB No. 5 20DECISIONSOF NATIONALLABOR RELATIONS BOARDexpected to be retained in permanent positions aftercompletion of their training, we are satisfied that theypossess a sufficient community of interest to warranttheir inclusion in the production and maintenanceunit.3 For these reasons, we find that these trainees3See e g,Westbrook Manufacturing Company,72 NLRB 851, 852-853,Reslnkand Wiggers Motors,87 NLRB 126, 1274In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S. 759 Accordingly, it is hereby directed that an election eligibilityare appropriately a part of the unit and are eligible tovote in the election directed herein.[Direction of election4 omitted from publication.]list,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region 7 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed